Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 5/11/2021
Claims 1-16 have been submitted for examination
Claims  1-16 have been allowed
Allowable Subject Matter
1.	Claims 1-16 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a decoder includes: a seed generator suitable for generating a plurality of seeds based on a physical address corresponding to a read request from a5 host; a descrambling module suitable for receiving a sequence from a storage area among the plurality of storage areas corresponding to the physical address, and descrambling the sequence using the plurality of seeds to generate a plurality of descrambled sequences; and a selector suitable for selecting a descrambled sequence among the plurality of10 descrambled sequences based on syndrome weight values corresponding to the plurality of descrambled sequences. 

The prior art of record for example Choi teaches a device for generating restoration data by descrambling scramble data includes a linear feedback shift register configured to receive a first clock including a plurality of edges and sequentially generate a plurality of seeds including first to N-1th seeds (where N is a natural number of 2 or greater) respectively corresponding to first to N-1th edges among the plurality of edges, a seed calculator configured to calculate an Nth seed corresponding to an Nth edge among the plurality of edges by using the first seed, and a 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A system comprising: a memory device including a plurality of storage areas; and a decoder including: a seed generator configured to generate a plurality of seeds based on a physical address corresponding to a read request from a host; a descrambling module configured to receive a sequence from a storage area among the plurality of storage areas corresponding to the physical address, and descramble the sequence using the plurality of seeds to generate a plurality of descrambled sequences; and a selector configured to select a descrambled sequence among the plurality of descrambled sequences based on a plurality of syndrome weight values corresponding to the plurality of descrambled sequences.”.
	Claims 2-8 depend from claim 1, are also allowable.
	Claim 9 is allowable for the same reasons as per Claim 1.
	Claims 10-16 depend from claim 9, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.